                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION

  UNITED STATES OF AMERICA,                            )
                       Plaintiff,                      )
                                                       )
  vs.                                                  )     CASE NO. DNCW5:18CV41
                                                       )     (Financial Litigation Unit)
  DANNY BROOKSHIRE,                                    )
                                 Defendant.            )

                                              ORDER

        A default having been entered against Defendant (Doc. No. 6) and counsel for Plaintiff

having requested judgment by default against Defendant and having filed a proper declaration all

in accordance with Rule 55(a) and (b)(1) of the Federal Rules of Civil Procedure; Judgment by

default is rendered in favor of Plaintiff, the United States of America, and against Defendant in the

total amount of $71,749.46 as of February 16, 2018. No interest is sought on this amount. Plaintiff

will submit this debt to the Treasury for inclusion in the Treasury Offset Program. Under this

program, any federal payment Defendant would normally receive may be offset and applied to this

debt.
                                        Signed: October 2, 2018
        So Ordered.
